The views of this court were expressed in the foregoing opinion. On certiorari of this case to the Supreme Court,170 So. 348,1 that court did not concur on one proposition of law pronounced by this court; hence, by virtue of the statute, the opinion formerly rendered must be modified to conform to the opinion of the Supreme Court. *Page 274 
Section 7318, Code 1923. The order of reversal and remandment entered by this court on April 7, 1936, must be withdrawn, and an order here made affirming the judgment of the lower court from which this appeal was taken; the opinion of the Supreme Court, supra, must prevail.
Affirmed on the authority of H. H. Hamilton et al. v. Burgess, 233 Ala. 4, 170 So. 348.
Affirmed.
1 233 Ala. 4.